Citation Nr: 0307699	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for the veteran's 
left (minor) wrist strain residuals including tendonitis 
during the period prior to January 20, 2001.  

2.  Evaluation of the veteran's left (minor) wrist strain 
residuals including tendonitis, currently evaluated as 10 
percent disabling.  

3.  Evaluation of the veteran's right (major) wrist 
tendonitis, currently evaluated as noncompensable.  

4.  Evaluation of the veteran's right palm fibrotic nodule, 
currently evaluated as noncompensable.  

5.  Evaluation of the veteran's right knee injury residuals, 
currently evaluated as noncompensable.  

6.  Evaluation of the veteran's chronic left ankle crush 
injury and sprain residuals, currently evaluated as 
noncompensable.  

7.  Evaluation of the veteran's left foot injury residuals 
including left fifth toe proximal phalangeal fracture 
residuals, currently evaluated as noncompensable.  

(The issue of the evaluation of the veteran's tinea pedis and 
tinea cruris will be subject of a later decision.)


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1998.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which, in 
pertinent part, established service connection for left 
(minor) wrist strain residuals including tendonitis, right 
(minor) wrist tendonitis, a right palm fibrotic nodule, right 
knee injury residuals, left ankle injury residuals including 
crush injury and sprain residuals, left foot injury residuals 
including fifth toe proximal phalangeal fracture residuals, a 
groin area fungal infection, and tinea pedis; assigned 
noncompensable evaluations for those disabilities; determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for a left knee disorder, 
chronic head injury residuals, and chronic headaches; and 
denied those claims.  In June 2000, the Board determined that 
the veteran had submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder; 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for chronic head 
injury residuals and chronic headaches; denied those claims; 
and remanded the issues of service connection for a left knee 
disorder and the evaluations of the veteran's left wrist 
disability, right wrist tendonitis, right palm fibrotic 
nodule, right knee injury residuals, left ankle disability, 
left foot injury residuals, and tinea pedis to the RO for 
additional action.  

In September 2002, the RO granted service connection for left 
knee degenerative changes; assigned a 10 percent evaluation 
for that disability; granted a 10 percent evaluation for the 
veteran's left wrist disability; effectuated that award as of 
January 20, 2001; and recharacterized the veteran's fungal 
disorder as tinea infection of the groin and the feet.  The 
veteran has been represented throughout this appeal by the 
South Carolina Department of Veterans Affairs.  

The Board observes that the veteran has appealed from initial 
evaluations assigned for his service-connected left wrist, 
right wrist, right palm, right knee, left ankle, and left 
foot disabilities.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the issues 
are framed as evaluation of the veteran's left wrist, right 
wrist, right palm, right knee, left ankle, and left foot 
disabilities.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issues are styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluations for the 
veteran's left wrist, right wrist, right palm, right knee, 
left ankle, and left foot disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The Board is undertaking additional development on the issue 
of the evaluation of the veteran's tinea pedis and tinea 
cruris pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by the Rules of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice, the Board will prepare a separate decision addressing 
that issue.  




FINDINGS OF FACT

1.  Prior to February 11, 1999, the veteran's left (minor) 
wrist strain residuals including tendonitis were shown to be 
productive of subjective complaints of pain; a full range of 
motion; and no objective evidence of actual or functional 
joint impairment.  

2.  Between February 11, 1999 and January 19, 2001, the 
veteran's left (minor) wrist strain residuals including 
tendonitis were shown to be manifested by wrist limitation of 
motion due to pain and the use of a wrist brace.  

3.  The veteran's left (minor) wrist strain residuals 
including tendonitis have been shown to be productive of no 
more than a left wrist range of motion of dorsiflexion to 70 
degrees, palmar flexion to 60 degrees, ulnar deviation to 15 
degrees, radial deviation to 25 degrees, supination to 80 
degrees, and pronation to 80 degrees and ulnar-sided wrist 
tenderness to palpation and with joint motion.  

4.  The veteran's right (major) wrist tendonitis has not been 
shown to be productive of actual or functional impairment of 
the joint.  

5.  The veteran's right palm fibrotic nodule has been shown 
to be essentially asymptomatic upon repeated physical 
evaluation.  

6.  The veteran's right knee injury residuals have been shown 
to be essentially asymptomatic upon repeated physical 
evaluation.  

7.  The veteran's left ankle crush injury and sprain 
residuals have been shown to be essentially asymptomatic on 
repeated physical evaluation.  

8.  The veteran's left foot injury residuals including left 
fifth toe proximal phalangeal fracture residuals have been 
shown to be essentially asymptomatic on repeated physical 
evaluation.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's left (minor) wrist strain residuals including 
tendonitis for the period prior to February 11, 1999 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5024, 5213, 5215 (2002).  

2.  The criteria for a 10 percent evaluation for the 
veteran's left (minor) wrist strain residuals including 
tendonitis for the period between February 11, 1999 and 
January 19, 2001 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5213, 5215 (2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left (minor) wrist strain residuals 
including tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5213, 5215 (2002).  

4.  The criteria for a compensable evaluation for the 
veteran's right (major) wrist tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5213, 5215 (2002).  

5.  The criteria for a compensable evaluation for the 
veteran's right palm fibrotic nodule have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2002, as amended).  

6.  The criteria for a compensable evaluation for the 
veteran's right knee injury residuals have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).  

7.  The criteria for a compensable evaluation for the 
veteran's chronic left ankle crush injury and sprain 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2002).  

8.  The criteria for a compensable evaluation for the 
veteran's left foot injury residuals including left fifth toe 
proximal phalangeal fracture residuals have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the appropriate evaluations for 
the veteran's left wrist, right wrist, right palm, right 
knee, left ankle, and left foot disabilities, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  In March 1999, the veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcript is of 
record.  In June 2000, the Board remanded the veteran's 
appeal to the RO for additional development of the record.  
In both February 2002 and February 2003, the veteran was 
informed in writing of the evidence needed to support his 
appeal; what he needed to do; and how and what the VA would 
do to assist him in furthering his appeal.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

I.  Wrist Disabilities

A.  Historical Review

The veteran's service medical records reflect that he was 
seen for left and right wrist complaints on several 
occasions.  A July 1991 X-ray study of the left wrist noted 
post-traumatic degenerative changes consistent with 
triangular fibrocartilage complex trauma.  The report of the 
veteran's November 1997 physical examination for service 
retirement conveys that he complained of bilateral wrist 
pain.  He indicated that he was right-handed.  The examiner 
observed that the upper extremities were normal.  The report 
of an August 1998 VA examination for compensation purposes 
states that the veteran complained of bilateral wrist pain 
and popping.  On examination, the veteran exhibited a full 
range of motion of the wrists and no wrist abnormalities.  
Contemporaneous X-ray studies of the wrists were reported to 
be normal.  The veteran was diagnosed with bilateral wrist 
pain.  In August 1998, the RO established service connection 
for both left (minor) wrist strain injury residuals including 
tendonitis and right (major) wrist tendonitis and assigned 
noncompensable evaluations for those disabilities.  

The report of a January 2001 VA examination for compensation 
purposes notes that the veteran exhibited left wrist 
limitation of motion with pain.  In September 2002, the RO 
increased the evaluation for the veteran's left wrist 
disability from noncompensable to 10 percent and effectuated 
the award as of January 20, 2001.  

B.  Evaluations 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  The rating schedule 
does not specifically address tendonitis.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under the provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(2002).  Tendonitis is closely related to tenosynovitis which 
is evaluated as degenerative arthritis on the basis of 
limitation of motion of the affected joints.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  The 10 percent 
and 20 percent evaluations based on X-ray findings will not 
be utilized in evaluating disabilities listed under 
Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  A 20 percent evaluation is warranted if motion of 
the minor foreman is lost beyond the middle of the arc.  A 30 
percent evaluation is warranted such limitation of motion of 
the major forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2002).  Limitation of dorsiflexion (extension) of either 
wrist to less than 15 degrees or limitation of palmar flexion 
of either wrist to a point in line with the forearm warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2002).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 
C.F.R.§ 4.59 (2002).  



1.  Left (Minor) Wrist

a.  Evaluation Prior to January 20, 2001

At the August 1998 VA examination for compensation purposes, 
the veteran complained of chronic left wrist popping and 
occasional pain.  He reported that his left wrist complaints 
were exacerbated by wrist flexion and extension and 
occasionally impaired his ability to use his wrist.  On 
examination, the veteran exhibited "full" left wrist 
flexion, extension, and "side bending" with neither 
crepitus nor other joint abnormalities.  Contemporaneous 
X-ray studies of the wrists were reported to be normal.  The 
veteran was diagnosed with bilateral wrist pain.  

In his October 1998 notice of disagreement, the veteran 
advanced that he occasionally experienced left wrist 
limitation of motion and was unable to fully use his left 
wrist.  On such occasions, he was unable to dress himself, to 
properly wash himself, to use the toilet, or to perform 
"work functions."  

VA clinical documentation dated February 11, 1999 states that 
the veteran complained of chronic left wrist pain.  He was 
noted to wear a wrist brace.  On examination, the veteran 
exhibited left wrist limitation of motion.  VA medical 
personnel prescribed continued use of the veteran's left 
wrist brace.  Contemporaneous X-ray studies of the left wrist 
were reported to be normal.  An impression of left wrist pain 
with wrist limitation of motion was advanced.  

At a March 1999 hearing before a VA hearing officer, the 
veteran testified that he experienced chronic left wrist 
pain, limitation of motion, and reduced strength which 
impaired his ability to dress himself and to perform personal 
hygiene activities.  He stated that he constantly wore a left 
wrist brace; took analgesic medications; and avoided using 
his left wrist.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts that his left wrist disorder is 
manifested by chronic wrist pain and occasional limitation of 
motion.  While the veteran complained of chronic left wrist 
popping and occasional pain at the August 1998 VA examination 
for compensation purposes, he was found to exhibit a full 
range of motion of the left wrist and no objective evidence 
of either joint pain or other abnormalities.  The first 
objective evidence of left wrist limitation of motion due to 
pain is contained in the February 11, 1999 VA clinical 
documentation.  While the clinical findings do not delineate 
his specific left wrist limitation of motion, the treating VA 
physician did clearly state that the veteran had a decreased 
left wrist range of motion due to pain.  

In the absence of any objective evidence of either actual or 
functional limitation of motion or other joint impairment, a 
compensable evaluation is not warranted for the veteran's 
left wrist disability prior to February 11, 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5213, 
5215 (2002).  While not the model of clarity, the February 
11, 1999 clinical findings are sufficient to establish the 
veteran's entitlement to a 10 percent evaluation, the minimal 
compensable evaluation, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5213, 5215 (2002).  38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59 (2002).  

b.  Evaluation On and After January 20, 2001

At the January 20, 2001 VA examination for compensation 
purposes, the veteran complained of chronic left wrist pain 
and associated limitation of motion.  On examination, the 
veteran exhibited a range of motion of the left wrist of 
dorsiflexion to approximately 70 degrees, palmar flexion to 
60 degrees, ulnar deviation to 15 degrees with pain, radial 
deviation to 25 degrees, supination to 80 degrees, and 
pronation to 80 degrees and ulnar-sided wrist tenderness to 
palpation and joint motion.  Contemporaneous X-ray studies of 
the left wrist revealed no abnormalities.  

The veteran's left wrist disability has been shown be 
productive of significant wrist limitation of motion which 
has been assigned a 10 percent evaluation under the 
provisions of Diagnostic Code 5215.  In the absence of 
objective evidence of either actual or functional limitation 
of supination of the left (minor) forearm to 30 degrees or 
less; limitation of pronation of the forearm to a point where 
either motion is lost beyond the last quarter of the arc and 
the hand does not approach full pronation or motion is lost 
beyond the middle of the arc; limitation of dorsiflexion 
(extension) of the wrist to less than 15 degrees or 
limitation of palmar flexion of the wrist to a point in line 
with the forearm, the Board concludes that the current 10 
percent evaluation adequately reflects the veteran's left 
(minor) wrist disability picture.  

2.  Right Wrist 

At the August 1998 VA examination for compensation purposes, 
the veteran complained of chronic right wrist pain and 
popping which occasionally interfered with his ability to use 
the wrist.  The VA examiner indicated that the physical 
evaluation of the right wrist was "unremarkable."  
Contemporaneous X-ray studies of the wrists were reported to 
be normal.  The veteran was diagnosed with bilateral wrist 
pain.  

In his October 1998 notice of disagreement, the veteran 
stated that his right wrist tendonitis occasionally impaired 
his ability to use his wrist.  On those occasions, he was 
unable to dress himself; to properly wash himself; to use the 
toilet; or to perform "work functions."  

At the hearing on appeal, the veteran testified that he 
experienced occasional right wrist symptoms including 
intermittent pain.  He acknowledged that he had "okay" 
right wrist motion.  

At a March 2001 VA examination for compensation purposes, the 
veteran complained of occasional right wrist pain.  He denied 
having any associated functional impairment.  On examination, 
the veteran exhibited a right wrist range of motion of palmar 
flexion of 0 to 80 degrees and dorsiflexion of 0 to 70 
degrees.  The VA physician observed that right wrist motion 
was performed "without any limitation or pain," spasm, or 
functional loss.  The examiner further clarified that the 
veteran "did not exhibit any facial expression or any 
unusual behavior in range of motion of all the upper 
extremities described."  Contemporaneous X-ray studies of 
the right wrist revealed a negative ulnar variance with 
slight downward sloping of the radial articular surface in 
relationship to the ulna; possible slight widening of the 
scapholunate space; and possible carpal instability.  

The veteran's right wrist tendonitis has been repeatedly 
shown on physical evaluation to be productive of essentially 
no actual or functional impairment of the wrist.  The VA 
examiner at the March 2001 VA examination for compensation 
purposes expressly stated that the veteran exhibited no 
objective indicia of pain associated with movement of the 
upper extremities.  In the absence of any actual or 
functional right wrist impairment, the Board concludes that a 
compensable evaluation is not warranted.   38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 
5213, 5215 (2002).  

II.  Right Palm Fibrotic Nodule

A.  Historical Review

A January 1987 Army treatment record notes that the veteran 
had a non-movable right palm mass.  The report of the 
veteran's November 1997 physical examination for service 
retirement conveys that he complained of a right palm lump.  
The report of the August 1998 VA examination for compensation 
purposes relates that the veteran had a small subcutaneous 
nodule on his right palm.  An impression of a right palm 
nodule which "most probably represents a lipoma" was 
advanced.  In August 1998, the RO established service 
connection for a right palm fibrotic nodule and assigned a 
noncompensable evaluation for that disability.  

B.  Evaluation 

On and before August 29, 2002, the Schedule For Rating 
Disabilities directed that benign new growths of the skin 
were to be evaluated on the basis of any related scars, 
disfigurement or limitation of function of a body part which 
they affected.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the rating schedule applicable to skin 
disabilities including benign new skin growths.  Under the 
amended rating schedule, benign skin neoplasms are to be 
evaluated as either disfigurement of the head, face, or neck, 
scars, or impairment of function of the affected body part.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2002,as amended).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

At the August 1998 VA examination for compensation purposes, 
the veteran denied experiencing any right hand impairment or 
distress associated with his right palm nodule.  The VA 
examiner did not identify any actual or functional impairment 
associated with the right palm nodule.  The doctor clarified 
that there had been no growth of the nodule over the 
preceding ten years and the nodule may have actually 
diminished in size.  An impression of a probable right palm 
lipoma was advanced 
At the hearing on appeal, the veteran stated that he had a 
lump of tissue on his right palm which slightly limited his 
ability to squeeze things and would become painful if "a lot 
of pressure" were to be placed on it.  He denied receiving 
any treatment for his right palm growth.  

At the March 2001 VA examination for compensation purposes, 
the veteran reported that his right palm nodule was "not 
noticeable."  He denied experiencing any "problems" with 
it.  The VA examiner was unable to locate the veteran's right 
palm nodule on examination of the hand.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The clinical documentation of record does not reflect that 
the veteran's right palm nodule has ever been found to be 
productive of any physical impairment.  In fact, the report 
of the March 2001 VA examination for compensation purposes 
conveys that the veteran's right palm nodule could not be 
found.  In the absence of any disability associated with the 
veteran's right palm fibrotic nodule, the Board finds that a 
compensable evaluation may not be assigned under either 
version of 38 C.F.R. § 4.118, Diagnostic Code 7819.  

III.  Right Knee 

A.  Historical Review

The report of the veteran's November 1997 physical 
examination for service retirement notes that he complained 
of knee pain, popping, and joint snapping.  On examination, 
the veteran exhibited normal lower extremities.  The report 
of the August 1998 VA examination for compensation purposes 
states that the veteran complained of chronic right knee 
problems.  The examiner noted that examination of the right 
knee was "unremarkable."  Contemporaneous X-ray studies of 
the knees were reported to be normal.  An impression of 
"ongoing bilateral knee problems" was advanced.  In August 
1998, the RO established service connection for right knee 
injury residuals and assigned a noncompensable evaluation for 
that disability.  

B.  Evaluation

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent disability evaluation.  A 20 
percent disability evaluation requires that flexion be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent disability evaluation requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).  The average normal range of motion of the knees 
is from 0 to 140 degrees.  38 C.F.R. § 4.71 (2002).  

At the August 1998 VA examination for compensation purposes, 
the veteran was found to exhibit no right knee abnormalities 
on physical and radiological evaluation.  The VA examiner 
commented that the veteran's right knee was "unremarkable."  

In his October 1998 notice of disagreement, the veteran 
asserted that: his right knee was constantly weak; he was 
thrown off balance by his right knee weakness; and he could 
not rely upon his right knee.  At the March 1999 hearing on 
appeal, the veteran testified that he experienced 
intermittent right knee weakness which caused him to stumble.  

At the March 2001 VA examination for compensation purposes, 
the veteran denied experiencing any current right knee 
problems.  On examination, the veteran exhibited a right knee 
range of motion of 0 to 140 degrees without "limitation of 
pain or any fatigability noticed."  Contemporaneous X-ray 
studies of the right knee were reported to be normal.   The 
examiner explicitly stated that there was "no current 
functional loss with activity of the ... right knee."  

The clinical findings of record reflect that the veteran's 
right knee disability has been repeatedly found to be 
essentially asymptomatic on physical and radiological 
evaluation.  The report of the March 2001 VA examination for 
compensation purposes explicitly states that the veteran's 
right knee disorder was not productive of either actual or 
functional limitation of motion or other joint impairment.  
While the veteran advances on appeal that his right knee 
injury residuals are occasionally productive of joint 
instability, such contentions are not supported by the 
record.  Indeed, the veteran's right knee disorder has been 
consistently found to be essentially asymptomatic.  Such 
findings do not warrant assignment of a compensable 
evaluation for the veteran's right knee injury residuals.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2002).  

IV.  Left Ankle

A.  Historical Review

The veteran's service medical records indicate that he 
sustained several left ankle injuries.  At his November 1997 
physical examination for service retirement, the veteran 
reported that he sustained an ankle injury in 1984.  On 
examination, the veteran exhibited a normal left lower 
extremity.  The report of the August 1998 VA examination for 
compensation purposes states that the veteran reported having 
sustained multiple left ankle sprains during active service.  
Contemporaneous X-ray studies of the ankles were reported to 
be normal.  An impression of recurrent left foot injuries 
were advanced.  In August 1998, the RO established service 
connection for left ankle crush injury and sprain residuals 
and assigned a noncompensable evaluation for that disability.  

B.  Evaluation

Moderate limitation of motion of either ankle warrants a 10 
percent disability evaluation.  A 20 percent disability 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2002).  The average normal 
range of motion of the ankle is dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. 
§ 4.71 (2002).  

At the August 1998 VA examination for compensation purposes, 
the veteran's history of inservice left ankle injuries was 
noted.  Contemporaneous X-ray studies of the ankles were 
reported to be normal.  The VA examiner made no specific 
findings as to the veteran's left ankle.  

At the hearing on appeal, the veteran stated that he 
experienced chronic left ankle pain which impaired his 
ability to perform physical activities such as running.  At 
the January 2001 VA examination for compensation purposes, 
the veteran exhibited a left ankle range of motion of 
dorsiflexion to 10 degrees, plantar flexion to 40 degrees, 
inversion to 10 degrees, and eversion to 10 degrees; no 
tenderness on palpation of the joint; and no areas of 
swelling or effusion.  The VA physician commented that the 
left ankle range of motion was performed without any 
discomfort.  Contemporaneous X-ray studies of the ankles were 
reported to be normal.  An impression of "normal exam of the 
left ... ankle without any residual injury" was advanced.  

At the March 2001 VA examination for compensation purposes, 
the veteran reported that while his left ankle would become 
painful if he attempted any long distance running, the joint 
was not symptomatic with normal daily activities and not 
productive of any functional loss.  On examination, the 
veteran exhibited a left ankle range of motion of 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees; 
no fatigability, spasm, or tendon laxity associated with 
joint motion; and no areas of swelling or effusion.  
Contemporaneous X-ray studies of the left ankle were reported 
to be normal.  The VA physician commented that there was no 
evidence of left ankle functional loss.  

The veteran's left ankle injury residuals have been 
repeatedly found to be essentially asymptomatic on physical 
and radiological evaluation.  The veteran has acknowledged 
that his left ankle disorder becomes symptomatic only 
following extremely strenuous physical exertion such as long 
distance running and does not impair his ability to perform 
his daily activities.  While he noted that the veteran 
exhibited limited left ankle motion, the examiner at the 
January 2001 VA evaluation concurrently concluded that the 
veteran exhibited no left ankle injury residuals.  That 
conclusion is supported by the findings of the subsequent 
March 2001 VA physical evaluation which report that the 
veteran exhibited essentially full and pain-free left ankle 
motion.  In light of this finding and the absence of any 
objective evidence of actual or functional left ankle 
impairment, the Board concludes that a compensable evaluation 
is not warranted for the veteran's chronic left ankle crush 
injury and sprain residuals.  

V.  Left Foot

A.  Historical Review

The veteran's service medical records reflect that he 
sustained several left foot injuries during active service.  
The report of the veteran's November 1997 physical 
examination for service retirement states that he was found 
to exhibit normal lower extremities.  The report of the 
August 1998 VA examination for compensation purposes states 
that veteran exhibited essentially no left foot 
abnormalities.  An impression of recurrent left foot injuries 
was advanced.  In August 1998, the RO established service 
connection for left foot injury residuals including left 
fifth toe proximal phalangeal fracture residuals and assigned 
a noncompensable evaluation for that disability.  

Service connection is also in effect for bilateral foot 
calluses evaluated as 10 percent disabling and recurrent 
tinea pedis and tinea cruris  evaluated as noncompensable.  

B.  Evaluation 

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).  

At the August 1998 VA examination for compensation purposes, 
the veteran exhibited an intact gait and no left foot joint 
crepitus, effusion, deformity, tenderness, or laxity.  An 
impression of recurrent left foot injuries was advanced.  

At the March 1999 hearing on appeal, the veteran testified 
that he experienced left foot pain which was exacerbated by 
prolonged walking and weight-bearing.  He stated that he used 
shoe inserts to relieve his pain.  

At the March 2001 VA examination for compensation purposes, 
the veteran reported that while he would experience left foot 
pain after long distance running, his left foot disability 
did not affect his daily activities.  On examination, the 
veteran exhibited no actual or functional left foot 
impairment.  The examiner commented that:  

Reexamination of the ... left foot ... 
revealed no current functional loss with 
activity of the above areas.  He does not 
exhibit any pain or spasm or fatigue on 
exam.  ...  To reiterate, the patient has 
no functional loss in the areas addressed 
...and the only active findings are tinea 
pedis.  

The veteran's left foot injury residuals have been repeatedly 
shown to be essentially asymptomatic on physical evaluation.  
The veteran advances that he experiences occasional left foot 
pain.  He acknowledges on appeal that his left foot 
disability does not affect his daily activities.  The Board 
notes that the veteran is currently in receipt of a 10 
percent evaluation for painful bilateral calluses of the 
feet.  In the absence of any objective evidence of disability 
associated with the veteran's left foot injury residuals 
including left fifth toe proximal phalangeal fracture 
residuals alone, the Board concludes that a compensable 
evaluation is not warranted.  




ORDER

A compensable evaluation for the veteran's left (minor) wrist 
strain residuals including tendonitis for the period prior to 
February 11, 1999 is denied.  

A 10 percent evaluation for the veteran's left (minor) wrist 
strain residuals including tendonitis for the period between 
February 11, 1999 and January 19, 2001 is granted subject to 
the regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for the veteran's left 
(minor) wrist strain residuals including tendonitis is 
denied.  

A compensable evaluation for the veteran's right (major) 
wrist tendonitis is denied.  

A compensable evaluation for the veteran's right palm nodule 
is denied.  

A compensable evaluation for the veteran's right knee injury 
residuals is denied.  

A compensable evaluation for the veteran's chronic left ankle 
crush injury and sprain residuals is denied.  

A compensable evaluation for the veteran's left foot injury 
residuals including left fifth toe proximal phalangeal 
fracture residuals is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

